DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al (US 2015/0230236, Zeng hereafter).
RE claims 1, 15 and 20, Zeng discloses a method, user equipment and non-transitory machine-readable storage medium comprising a communication component to communicate wirelessly with wireless access network nodes; and at least one processor (Figure 2, Terminal Entity) configured to: detect that an aggregate of calculated uplink transmit power of a plurality of frequency-division multiplexing (FDM)-based uplink transmissions of the UE over corresponding wireless connections with respective wireless access network nodes exceeds a threshold (Paragraphs 3-5 and 52-53 discloses a system wherein a UE establishes a multicarrier connection comprised of inter-site carrier aggregation. The UE establishes connections over different frequencies to each of a macro cell and micro cell. The arrangement is disclosed as dual-connectivity. Paragraph 93 discloses that through this arrangement the UE performs concurrent UL transmissions on aggregated carriers. Paragraph 96 discloses that prior to UL transmission the UE determines if the total UL transmission power is above an UL transmission power limitation.); and in response to the detecting, adjust a power of the plurality of FDM-based uplink transmissions of the UE over the corresponding wireless connections with the respective wireless access network nodes (Paragraph 96 further discloses that if the total power exceeds the power limitation, then the UE may scale the power of either one of the signals based upon a certain algorithm. An example given is that priority may be given to a macro cell over a micro cell. Thus, the micro cell uplink transmission power will be scaled to reduce the total transmission power. The opposite may also be predefined.), wherein the FDM-based uplink transmissions are concurrent uplink transmissions, and wherein a first wireless access network node of the wireless access network nodes provides carrier aggregation having component carriers, and a subset of the concurrent uplink transmissions includes plural uplink transmissions over wireless connections on the component carriers of the first wireless access network node, and a remainder of the concurrent uplink transmissions include one or more uplink transmissions over one or more wireless connections with a second wireless access network node of the wireless access network nodes (Paragraphs 3-5 and 52-53 discloses a system wherein a UE establishes a multicarrier connection comprised of inter-site carrier aggregation. The UE establishes connections over different frequencies to each of a macro cell and micro cell. The arrangement is disclosed as dual-connectivity. Paragraph 93 discloses that through this arrangement the UE performs concurrent UL transmissions on aggregated carriers.).
RE claim 3 and 17, Zeng discloses the method of claim 1 and UE of claim 15 as set forth above. Note that Zeng further discloses wherein the second wireless access network node supports carrier aggregation (Paragraphs 3-5 and 52-53 discloses a system wherein a UE establishes a multicarrier connection comprised of inter-site carrier aggregation. The UE establishes connections over different frequencies to each of a macro cell and micro cell. The arrangement is disclosed as dual-connectivity. Paragraph 93 discloses that through this arrangement the UE performs concurrent UL transmissions on aggregated carriers.).
RE claims 5 and 19, Zeng discloses the method of claim 1 and UE of claim 15 as set forth above. Note that Zeng further discloses wherein the adjusting comprises reducing a power of at least one uplink transmission of the plurality of FDM-based uplink transmissions, or dropping the at least one uplink transmission (Paragraph 96-97 further discloses that if the total power exceeds the power limitation, then the UE may scale the power of either one of the signals based upon a certain algorithm. This includes dropping an uplink transmission.)
RE claim 6, Zeng discloses the method of claim 1 as set forth above. Note that Zeng further discloses wherein the concurrent uplink transmissions overlap fully or partially in time (Paragraphs 3-5 and 52-53 discloses a system wherein a UE establishes a multicarrier connection comprised of inter-site carrier aggregation. The UE establishes connections over different frequencies to each of a macro cell and micro cell. The arrangement is disclosed as dual-connectivity. Paragraph 93 discloses that through this arrangement the UE performs concurrent UL transmissions on aggregated carriers.).
RE claim 7, Zeng discloses the method of claim 1 as set forth above. Note that Zeng further discloses wherein the adjusting is according to at least one prioritization rule specifying priority of at least one of the plurality of FDM-based uplink transmissions (Paragraph 96 further discloses that if the total power exceeds the power limitation, then the UE may scale the power of either one of the signals based upon a certain algorithm. An example given is that priority may be given to a macro cell over a micro cell. Thus, the micro cell uplink transmission power will be scaled to reduce the total transmission power. The opposite may also be predefined.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Horn et al. (US 2014/0010207, Horn hereafter).
RE claims 4 and 18, Zeng discloses the method of claim 1 and UE of claim 15 as set forth above. Zeng does not explicitly disclose wherein at least two of the wireless access network nodes have respective separate schedulers.
However, Horn teaches wherein at least two of the wireless access network nodes have respective separate schedulers (Paragraphs 55-56 and Figure 2 teach a system in which multiple data bearers may be configured for a single UE for carrier aggregation and may be split among multiple eNBs. This is called bearer level splitting. Paragraph 143 further teaches each eNB is comprised of a scheduler for scheduling UE uplink and downlink data transmission and resource assignment.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Zeng with the teachings of Horn since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Horn with Zeng is nothing more than substitution of one source of component carriers for another. In both cases uplink carriers are aggregated to increase uplink bandwidth and data rate.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Dinan and further in view of Kim et al. (US 8,593,979, Kim hereafter).
RE claim 8, Zeng discloses the method of claim 1 as set forth above. Zeng does not explicitly disclose wherein the adjusting is according to the at least one prioritization rule specifying any one of vi) that transmissions to the first wireless access network node has a higher priority than transmissions to the second wireless access network node (Paragraph 96 further discloses that if the total power exceeds the power limitation, then the UE may scale the power of either one of the signals based upon a certain algorithm. An example given is that priority may be given to a macro cell over a micro cell. Thus, the micro cell uplink transmission power will be scaled to reduce the total transmission power. The opposite may also be predefined.).
Zeng does not explicitly disclose any one of i) that a first uplink control channel transmission or traffic channel transmission containing acknowledgment information has a higher priority than a second uplink control channel transmission or traffic channel transmission without acknowledgment information; ii) that a first uplink traffic channel transmission containing uplink control information has a higher priority than a second uplink traffic channel transmission without uplink control information; iii) that an uplink traffic channel transmission containing channel state information but without acknowledgment information has a higher priority than an uplink control channel transmission containing channel state information but without acknowledgement information; iv) that a random access channel transmission has a higher priority than an uplink control channel transmission or an uplink traffic channel transmission; or v) that a random access channel transmission has a higher priority than a sounding reference signal transmission.
However, Dinan teaches ii) that a first uplink traffic channel transmission containing uplink control information has a higher priority than a second uplink traffic channel transmission without uplink control information (Paragraph 142 discloses that a preamble is transmitted in parallel with a first packet on a uplink control channel, A second packet comprising uplink control information on an uplink data channel, and a third packet(s) on one uplink data channel(s) of the plurality of cells. In this case, the claimed first channel is the disclosed second packet channel and the claimed second channel is the disclosed third packet channel(s). Paragraph 144 discloses the second packet type has a higher priority than the third packet type when determining power levels); iv) that a random access channel transmission has a higher priority than an uplink control channel transmission or an uplink traffic channel transmission (Paragraph 144 discloses that a random access preamble transmission has the highest priority compared to the control and data uplink transmissions); or v) that a random access channel transmission has a higher priority than a sounding reference signal transmission (Paragraph 162 discloses the SRS transmission may be dropped if it coincides with another preamble or there is insufficient power. Paragraph 164 discloses that power for the SRS may further be given lower priority than preamble or data transmission. This combined with the priority based power scaling already disclosed in paragraph 145 suggests the SRS power may be reduced instead of dropped.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Dinan since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Dinan with the method of Zeng is merely the application of a known power scaling method to fulfill the need for power scaling "based on a certain algorithm” as disclosed in paragraph 96 of Zeng.
Zeng in view of Dinan does not explicitly disclose i) that a first uplink control channel transmission or traffic channel transmission containing acknowledgment information has a higher priority than a second uplink control channel transmission or traffic channel transmission without acknowledgment information; or iii) that an uplink traffic channel transmission containing channel state information but without acknowledgment information has a higher priority than an uplink control channel transmission containing channel state information but without acknowledgement information.
However, Kim teaches i) that a first uplink control channel transmission or traffic channel transmission containing acknowledgment information has a higher priority than a second uplink control channel transmission or traffic channel transmission without acknowledgment information (Claim 1 of Kim teaches a prioritization rule in which channels are assigned an order of priority from highest to lowest priority channels. The channels listed are: a hybrid automatic repeat request (HARQ) feedback channel, a fast feedback channel (FBCH), a ranging channel, a sounding channel, a data channel, and a bandwidth request channel. Column 8, lines 28-30 further teach that the HARQ feedback channel carries ACK/NACK responses to the data channel.); or iii) that an uplink traffic channel transmission containing channel state information but without acknowledgment information has a higher priority than an uplink control channel transmission containing channel state information but without acknowledgement information (Claim 1 of Kim further teaches that according to the priority order of channels, transmission power is allocated. Thus, HARQ will be allocated more power than other channels. The allocation is performed in this manner in order to prevent exceeding a predetermined maximum transmit power of the user equipment. Column 21, lines 59-63, further teach applying this allocation method to a plurality of carriers each channel is allocated to. If a total power exceeds the maximum available transmit power, channels may be dropped in an ascending order of priority. That is the lower priority, non-ACK/NACK channels/carriers are adjusted or dropped while the HARQ channel remains unmodified. Column 18, lines 55-57, teaches that the UE may inform the BS through additional information that it has dropped certain channels.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng in view of Dinan with the teachings of Kim in order to provide for the highest priority power allocation to a ACK/NACK feedback so as to ensure increased transmission efficiency of packet data by reducing the number of retransmission requests from the UE to the BS.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Kim.
RE claim 9, Zeng discloses the method of claim 7 as set forth above. Zeng does not explicitly disclose wherein the adjusting is according to the at least one prioritization rule specifying that a first resource element associated with acknowledgement information contained in an uplink traffic channel transmission has a higher priority than a second resource element with traffic data contained in the uplink traffic channel transmission.
 However, Kim teaches wherein the adjusting is according to the at least one prioritization rule specifying that a first resource element associated with acknowledgement information contained in an uplink traffic channel transmission has a higher priority than a second resource element with traffic data contained in the uplink traffic channel transmission (Claim 1 of Kim teaches a prioritization rule in which channels are assigned an order of priority from highest to lowest priority channels. The channels listed are: a hybrid automatic repeat request (HARQ) feedback channel, a fast feedback channel (FBCH), a ranging channel, a sounding channel, a data channel, and a bandwidth request channel. Column 8, lines 28-30 further teach that the HARQ feedback channel carries ACK/NACK responses to the data channel.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Kim in order to provide for the highest priority power allocation to a ACK/NACK feedback so as to ensure increased transmission efficiency of packet data by reducing the number of retransmission requests from the UE to the BS.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Dinan (US 2013/0188580).
RE claim 10, Zeng discloses the method of claim 7 as set forth above. Zeng does not explicitly disclose wherein the plurality of FDM-based uplink transmissions comprise a first uplink transmission and a sounding reference signal transmission, wherein the first uplink transmission includes one or both of an uplink traffic channel transmission and an uplink control channel transmission, and wherein the adjusting reduces a power of the sounding reference signal transmission or drops the sounding reference signal transmission.
However, Dinan teaches wherein the plurality of FDM-based uplink transmissions comprise a first uplink transmission and a sounding reference signal transmission (Paragraph 161 discloses a wireless device may transmit a sounding reference signal in parallel with at least one of a first random access preamble and a first uplink data packet, wherein the first uplink transmission includes one or both of an uplink traffic channel transmission and an uplink control channel transmission  (Paragraph 161 discloses the uplink transmissions in parallel with the SRS are a random access preamble and uplink data),, and wherein the adjusting reduces a power of the sounding reference signal transmission or drops the sounding reference signal transmission (Paragraph 162 discloses the SRS transmission may be dropped if it coincides with another preamble or there is insufficient power. Paragraph 164 discloses that power for the SRS may further be given lower priority than preamble or data transmission. This combined with the priority based power scaling already disclosed in paragraph 145 suggests the SRS power may be reduced instead of dropped.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Dinan since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Dinan with the method of Zeng is merely the application of a known power scaling method to fulfill the need for power scaling "based on a certain algorithm” as disclosed in paragraph 96 of Zeng.
RE claim 11, Zeng discloses the method of claim 1 as set forth above. Zeng does not explicitly disclose wherein the plurality of FDM-based uplink transmissions comprise a first uplink transmission and a sounding reference signal transmission, wherein the first uplink transmission comprises one or both of an uplink control transmission and uplink traffic channel transmission, and wherein the adjusting avoids performing the first uplink transmission at a portion of a carrier that coincides with the sounding reference signal transmission. 
However, Dinan teaches wherein the plurality of FDM-based uplink transmissions comprise a first uplink transmission and a sounding reference signal transmission (Paragraph 161 discloses a wireless device may transmit a sounding reference signal in parallel with at least one of a first random access preamble and a first uplink data packet), wherein the first uplink transmission comprises one or both of an uplink control transmission and uplink traffic channel transmission (Paragraph 161 discloses the uplink transmissions in parallel with the SRS are a random access preamble and uplink data), and wherein the adjusting avoids performing the first uplink transmission at a portion of a carrier that coincides with the sounding reference signal transmission (Paragraph 162 discloses the SRS transmission may be dropped if it coincides with another preamble or there is insufficient power. Paragraph 164 discloses that power for the SRS may further be given lower priority than preamble or data transmission. This combined with the priority based power scaling already disclosed in paragraph 145 suggests the SRS power may be reduced instead of dropped.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Dinan since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Dinan with the method of Zeng is merely the application of a known power scaling method to fulfill the need for power scaling "based on a certain algorithm” as disclosed in paragraph 96 of Zeng.
RE claim 12, Zeng discloses the method of claim 7 as set forth above. Zeng does not explicitly disclose wherein the plurality of FDM-based uplink transmissions comprise a plurality of sounding reference signal transmissions, and wherein the adjusting reduces a power of at least one of the sounding reference signal transmissions.
However, Dinan teaches wherein the plurality of FDM-based uplink transmissions comprise a plurality of sounding reference signal transmissions (Paragraph 161 discloses that the wireless device may transmit one or more sounding reference signals in parallel), and wherein the adjusting reduces a power of at least one of the sounding reference signal transmissions (Paragraph 164 discloses that power for the SRS may further be given lower priority than preamble or data transmission. This combined with the priority based power scaling already disclosed in paragraph 145 suggests the SRS power may be reduced instead of dropped). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Dinan since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Dinan with the method of Zeng is merely the application of a known power scaling method to fulfill the need for power scaling "based on a certain algorithm” as disclosed in paragraph 96 of Zeng.
RE claim 13, Zeng discloses the method of claim 1 as set forth above. Zeng does not explicitly disclose wherein the plurality of FDM-based uplink transmissions to the respective wireless access network nodes are any one of. i) time aligned; or ii) time misaligned.
However, Dinan teaches wherein the plurality of FDM-based uplink transmissions to the respective wireless access network nodes are any one of. i) time aligned (Fig 9 shows wireless uplink carriers for a wireless device consisting of A PCell and four SCells. Each are arranged into a pTAG and a sTAG. Paragraph 32 discloses that cells belonging to a given TAG have synchronized uplink timing. Uplink transmissions to cells within the pTAG or sTAG are synchronized); or ii) time misaligned (Fig 9 shows wireless uplink carriers for a wireless device consisting of A PCell and four SCells. Each are arranged into a pTAG and a sTAG. Paragraph 32 discloses that cells belonging to a given TAG have synchronized uplink timing. Uplink transmissions on channels to cells within the pTAG or sTAG are synchronized with each other but a transmission within a pCell is not synchronized with any transmission on an uplink channel within a sCell due to differing timing advances.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng with the teachings of Dinan since a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Combination of Dinan with the method of Zeng is merely the application of a known power scaling method to fulfill the need for power scaling "based on a certain algorithm” as disclosed in paragraph 96 of Zeng.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Das et al (US 2004/0203980) and further in view of Liu et al. (2012/0287853, Liu hereafter).
RE claim 14, Zeng discloses the method of claim 1 as set forth above. Zeng does not explicitly disclose wherein the adjusting is performed over any one of i) a full transmission time interval; or ii) a part of a full transmission time interval.
However, Das teaches wherein the adjusting is performed over a full transmission time interval (Paragraph 24 teaches that power control adjustments for a given data transmission can be made over N TTIs where N is equal to 1 or greater.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method Zeng with the teachings of Das in order to provide for a configurable power control adjustment frequency.
Zeng in view of Das does not explicitly discloses wherein the adjusting is performed over a part of a full transmission time interval.
However, Liu teaches wherein the adjusting is performed over a part of a full transmission time interval (Paragraph 65 discloses that a TTI is divided into a plurality of time slots. Transmit power is adjusted for each time slot.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zeng in view of Das with the teachings of Liu in order to provide for finer power control.

Allowable Subject Matter
Claim 2 and 16 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
RE claims 2 and 16, prior arts do not disclose, teach or suggest wherein the second wireless access network node does not support carrier aggregation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461